Title: To James Madison from William C. C. Claiborne, 17 December 1803
From: Claiborne, William C. C.
To: Madison, James



(Private.)
Sir,
Camp Near New-Orleans December 17’th 1803.
I arrived here this evening about 24 hours after the Troops had disembarked. They had favorable weather, and a short passage from Fort Adams. My detention was occasioned by an accident on the River; The Schooner in which I sailed ran aground at Point Coupee; and I had to proceed hither, with the other Gentlemen on board, in a small Boat much crowded and exposed to the weather. I have however the satisfaction to learn that my separation from the Army has occasioned no delay, or any inconvenience in the business of the Commission.
General Wilkinson & myself propose waiting upon the Préfect Tomorrow, in order to present to him a Copy of our Letters of Credence, and to adjust Ceremonials as to the manner of taking possession. Every thing is quiet, the Prefect has preserved the most perfect order in the City & its vicinity, & I persuade myself that in three Days the American Flag will be raised, amidst the shouts of a grateful People. Accept assurances of my Esteem & Respect
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2). Franked at Natchez, 27 Dec.


